               Case 4:19-cv-03382-HSG Document 44 Filed 02/17/20 Page 1 of 2




 1   Mark L. Javitch (CA SBN 323729)
     Javitch Law Office
 2   480 S. Ellsworth Ave
     San Mateo, CA 94401
 3   Telephone: 650-781-8000
     Facsimile: 650-648-0705
 4   mark@javitchlawoffice.com
     Attorney for Plaintiff
 5
 6
 7
                                         UNITED STATES DISTRICT COURT
 8
                                        NORTHERN DISTRICT OF CALIFORNIA
 9
                                               OAKLAND DIVISION
10
11   LAWRENCE PASCAL, an individual                             Case No. 4:19-cv-03382-HSG
12                         Plaintiff,                           NOTICE OF SETTLEMENT
13   v.
14   JRX CAPITAL LLC, et. al.

15                       Defendants.

16
17          NOW COMES PLAINTIFF, in his individual capacity, by and through his attorney, to

18   respectfully notify the Court that this case has settled. Plaintiff requests that the Court vacate all
19   pending dates and deadlines. Plaintiff requests the Court allow 45 (forty-five) days for the Parties to file
20
     a stipulation of dismissal. This Court shall retain jurisdiction over this matter until fully resolved.
21
22
23
24
25
26
27
                                                            1
28                                                                                                4:19-cv-03382-HSG
             Case 4:19-cv-03382-HSG Document 44 Filed 02/17/20 Page 2 of 2




 1   Dated: February 17, 2020

 2                                      Respectfully submitted,

 3                                      By: /s/ Mark L. Javitch          .

 4                                      Mark L. Javitch (SBN 323729)
                                        Javitch Law Office
 5                                      480 S. Ellsworth Ave
                                        San Mateo, CA 94401
 6                                      Telephone: 650-781-8000
                                        Facsimile: 650-648-0705
 7                                      mark@javitchlawoffice.com
                                        Attorney for Plaintiff
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                              2
28                                                                       4:19-cv-03382-HSG
